DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
Response to Amendment
Claims 1, 3-9, 11, 13-16, 18-19, 21-32, 34-62, and 64-78 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 7, 21-44, 50-71 and 74 under 35 USC 112(a) have been fully considered. The rejection of claim 7 is withdrawn in response to Applicant’s persuasive arguments. The rejection of claim 21 is rendered moot by amendments to the claim. The rejection is thus withdrawn.
The previous rejection of claims 1-6, 8-9, 11-16, 18-19, 45-49 and 72-73 under 35 USC 112(b) is withdrawn in response to the amendments. 
Applicant’s arguments regarding the rejection of claim 1 under 35 USC 102 as being anticipated by Quintal have been fully considered, but are not persuasive. While there are differences between Quintal and Applicant’s invention, the limitation “face the same side of the air flow” is indefinite and fails to capture the difference. It is unclear how flow, being a fluid that expands to fill the volume containing it, can have a side. Therefore, it is not clear how a feature can “face” a side of an air flow. The Applicant further argues that “Quintal’s adjustable venturi gate 47 with its convex bottom surface 48 is not oriented or configured to ‘block air flow to the blades through a second part of rotation of the blades about an axis’”. Indeed, this is accomplished by a separate part of Quintal’s air flow director. The claim does not require this function to be provided by the convex feature. The rejection is maintained.

Claim Objections
Claim 21 is objected to because of the following informalities: “a convex outer surface located on the leeward side of the blades which convex outer surface is exposed to the airflow” requires revision.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, 11, 13-16, 18-19, 45-49, 72-73 and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “face the same side of the air flow”, and it is unclear how flow, being a fluid that expands to fill the volume containing it, can have a side. Therefore, it is not clear how a feature can “face” a side of an air flow. 
The remaining claims are rejected based on their dependence on claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-9, 11, 45-49, 72-73 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quintal (US8840360) (“Quintal”).
Regarding claim 1, Quintal teaches a turbine system (Figs. 1A, 2-3) comprising: a shaft (13) configured to rotate about a rotational axis; a plurality of blades (16) coupled to the shaft, wherein the blades are oriented with the width (chord) axis of the blades aligned in a radial direction away from the axis, and wherein the blades are configured to provide lift according to the Bernoulli principle resulting from lower pressure on convex first blade sides of the blades exposed to air flow than on second blade sides of the blades exposed to the air flow, when fluid passes on both sides of the blades (this is not explicitly taught in Quintal, but it is assumed based on the physical characteristics of Quintal’s blades and the shape of the blades being nearly identical to Applicant’s), in the direction of rotation through portions of the rotation of the blades about the axis on both the windward and leeward sides of the rotational axis; mounting formations (15) which attach the blades to the shaft and suspend the blades away from the shaft, with air flow passages defined between the shaft and the blades; and an air flow director (11) configured to expose the blades to air flow through a first part of rotation of the blades about the axis, and to block air flow to the blades through a second part of the rotation of the blades about the axis; wherein the air flow director is configured and oriented to direct the air flow in part through the air flow passages defined between the shaft and the blades (the air flow 20 is directed at both the blades and the air flow passages); and wherein the air flow director has a convex outer surface (48) exposed to the air flow on the windward side of the rotational axis, one edge of which is parallel to leading edges of the blades as the blades emerge from the air flow director to encounter the air flow; and wherein, when the blades first 
The convex outer surface is interpreted to be “parallel” to the blade leading edges because the apex of the convex outer surface is generally aligned with the blade leading edges as they emerge from the air flow director into the air flow. It is unclear what “the same side of the air flow” means in the claim. For examination purposes, the air flow is considered to have a “side” represented by a plane through a midpoint of the flow. Both the convex surface and the blades “face” this side. 
Regarding claim 3, Quintal teaches (Figs. 1A, 2-3) the air flow director has curved channeling flow diverters (17, 22) aligned with convex surfaces facing the vertical centerline of the air flow diverter mounted on an external surface of the air flow director, for diverting air flow toward the blades.
Regarding claim 4, Quintal teaches (Figs. 1A, 2-3) the air flow director has a portion located on the windward side of the blades and also a portion located on the leeward side of the blades. 
Regarding claim 5, Quintal teaches (Figs. 1A, 2-3) the air flow director further has exhaust passages (46’’’) in the portion of the air flow director which is located leeward of the blades. 
Regarding claim 6, Quintal teaches (Figs. 1A, 2-3) the air flow director defines side passages (the system shown in Fig. 1A has a roof and is open on the adjoining sides) that allow air flow to exhaust from the area encompassed by an inner surface of the air flow director which is not exposed to the prevailing air flow. 
Regarding claim 8, Quintal teaches (Fig. 4A) the blades each have a leading edge, proximal to the rotational axis, and a trailing edge, distal to the rotational axis; and […] for each of the blades a chord line of the blade from the leading edge to the trailing edge intersects with the rotational axis. 
Regarding claim 9, Quintal teaches (Fig. 4A) the blades each are configured to provide positive Bernoulli principle lift on a windward side of the shaft, tending to pull the blades into the air flow, and negative Bernoulli principle lift on a leeward side of the shaft, tending to push the blades out of the air flow (this is not explicitly taught in Quintal, but it is assumed based on the physical characteristics of Quintal’s blades and the shape of the blades being nearly identical to Applicant’s).
Regarding claim 11, Quintal teaches (Figs. 1A and 2-3) a generator (19) that converts rotational energy to electrical or mechanical energy, […] and the generator is operatively connected with the shaft.
Regarding claim 45, Quintal teaches (Figs. 1A and 2-3) the air flow director has a convex outer surface (48) exposed to the air flow, and an opposite, flat surface (45) mounted on the earth that is not exposed to the air flow. 
Regarding claim 46, Quintal teaches (Figs. 1A and 2-3) the air flow director is configured to form a single continuous airfoil windward of the blades, and leeward of the blades.
Regarding claims 47-48, Quintal teaches (Figs. 1A and 2-3) the second blade sides are non-convex, and the second blade sides are concave.
Regarding claim 49, Quintal teaches (Figs. 1A and 2-3) the second blade sides are flat.
Quintal teaches flat-sided blades in addition to flat surfaces on the edges and interposed between the concave buckets. 
Regarding claim 72, Quintal teaches (Figs. 1A and 2-3) the blades are symmetrical in cross section. 
Regarding claim 73, Quintal teaches (Figs. 1A and 2-3) the blades each have a symmetric thickness in the width direction about a midpoint along the chord line, being thickest at the midpoint along the chord line between a leading edge and a trailing edge, and thinner at the leading edge and the trailing edge than they are between the leading edge and the trailing edge.
The semicircular shape of the blades in Quintal satisfy the claim limitations. 
Regarding claim 76, Quintal teaches (Figs. 1A and 2-3) the air flow director is configured to accelerate the air flow as the air flow flows over a windward part of the air flow direction and to direct the accelerated air flow through air flow passages defined between the shaft and the blades, and then the air flow director returns the air flow to an original direction of the air flow as the air flow travels over a leeward part of the air flow director.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 50-56, 57-62, 70-71 and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Taylor et al. (US2006/0110243) (“Taylor”).
Regarding claim 7, Quintal teaches the identical elements from claim 1, and further teaches (Figs. 1A, 2-3) when the blades are exposed to the air flow through portions of the rotation of the blades about the rotational axis, the lift provided by the blades is in the direction of rotation on both the windward side of the rotational axis with air flow from leading edges of the blades to trailing edges of the blades and also lift is provided in the direction of rotation on the leeward side of the rotational axis when the orientation of the blades is reversed with respect to the air flow with air flow from former trailing edges of the blades to former leading edges of the blades; and wherein each of the blades has positive camber when viewed in cross section, with a mean camber line closer than a chord line to a convex external surface of the blade.
Quintal’s blades are formed in a half circle shape similar to Applicant’s blades. A chord line drawn from the leading to the trailing edge of Quintal’s blades is coincident with the support arms 15. Thus, a camber line drawn halfway between a top and bottom surface of Quintal’s blades is closer to a convex external surface that the chord line. The convex external surface is the same as the top surface of Quintal’s blades.
Quintal fails to teach each of the blades scribing an arc less than a semicircle. 
In an analogous art, Taylor teaches a wind turbine. Taylor teaches (Fig 1A) semicircular blades (110, 112) that scribe an arc less than a semicircle (120 degree arcs, see paragraph [0053]) to provide high efficiency (see paragraph [0053]). 

Regarding claims 50-56, 57-62, 70-71 and 77-78 the claims are identical to claims 72-73, 8, 47-49, 2-6, 11, 45-46, and 76 respectively, and the limitations are further taught by Quintal in an identical manner. 
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Liu (US2012/0256423) (“Liu”).
Quintal teaches the turbine system of claim 1, but fails to teach a platform configured for rotation on an axis such that the blades exposed to the air flow are aligned with the direction of the air flow, the platform is buoyant, the platform is connected by a tether to a fixed mount allowing the platform to float downwind of the air flow, and the turbine system is in combination with tethers used to mount the turbine system to a supporting structure. 
In an analogous art, Liu teaches a floating wind turbine. Liu teaches (Fig. 3) a floating platform (20) attached by tethers (23) to a fixed mount (22) allowing the platform to float downwind of air flow (27). Liu discloses this arrangement allows the platform to align with the wind direction (Paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine system of Quintal and change the platform to be configured for rotation on an axis such that the blades exposed to the air flow are aligned with the direction of the air flow, change the platform to be buoyant, change the platform to be connected by a tether to a fixed mount allowing the platform to float downwind of the air flow, and change the turbine system to be in combination with tethers used to mount the turbine system to a supporting structure as taught by Liu to allow the platform to align with the wind direction.  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Law (US2010/0032954) (“Law”).
Quintal teaches the turbine system of claim 1, but fails to teach the turbine is mounted on the top and/or side of a building.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine system of Quintal and change the turbine to be mounted to the top of a building as taught by Law for small scale generation of electricity.
Quintal fails to teach the turbine is positioned with a vertical axis of rotation.
Law further teaches the turbine is positioned with a vertical axis to make the turbine more compact as compared to horizontal axis turbines (Paragraph [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine system of Quintal and change the turbine to be positioned with a vertical axis as taught by Law to make the turbine more compact as compared to horizontal axis turbines.
Quintal fails to teach the turbine is mounted on a turntable or is otherwise enabled to rotate on a pedestal.
Law further teaches the turbine is placed on a turntable (3) to allow for free rotation (Paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine system of Quintal and change the turbine to be mounted on a turntable or is otherwise enabled to rotate on a pedestal as taught by Law to allow for free rotation of the turbine.
Claims 21-32, 40-44 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Fan (US2005/0201855) (“Fan”).
Regarding claim 21, Quintal teaches the identical elements from claim 1, but fails to teach the air flow director has a convex outer surface located on the leeward side of the blades, wherein the convex outer surface is exposed to the air flow.
In an analogous art, Fan teaches a wind turbine. Fan teaches (Fig. 3) a convex transition section (144) located at the outlet (78) of the wind turbine to achieve a smooth transition between the blade section (46) and the outlet (see Paragraph [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the turbine system of Quintal and change the air flow director to have a convex 
Regarding claims 22-32, 40-44 and 74-75, the claims are identical to claims 58, 60, 50, 52-53, 62, 45-49 and 76 respectively, and the limitations are further taught by Quintal in an identical manner. 
Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Fan and Liu (US2012/0256423) (“Liu”).
Claims 34-37 are identical to claims 13-16. Quintal in view of Fan are modified in an identical manner. 
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Fan and Law (US2010/0032954) (“Law”).
Claims 38-39 are identical to claims 18-19. Quintal in view of Fan are modified in an identical manner. 
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Taylor and Santoro (US2010/0213716) (“Santoro”).
Claim 63 is identical to claim 12, and Quintal in view of Taylor are modified in an identical manner. 
Claims 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Taylor and Liu (US2012/0256423) (“Liu”).
Claims 64-67 are identical to claims 13-16. Quintal in view of Taylor are modified in an identical manner. 
Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Quintal in view of Taylor and Law (US2010/0032954) (“Law”).
Claims 68-69 are identical to claims 18-19. Quintal in view of Taylor are modified in an identical manner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMERON A CORDAY/Examiner, Art Unit 3745          

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745